Citation Nr: 0509799	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-03 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for residuals of Interferon 
treatment (to include uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome), under the provisions of 38 U.S.C.A. 
§ 1151, for disability claimed to have resulted from 
treatment received at a Department of Veterans Affairs (VA) 
medical facility.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the Los 
Angeles, California, VA Regional Office (RO).

A Travel Board hearing was held at the RO in April 2001, 
before the undersigned.  A transcript of that hearing has 
been made part of the record.

The Board remanded this appeal in June 2001 for additional 
development.  The requested development, which included an 
instruction to secure additional VA and private medical 
records, and VA medical opinions, has been completed, and the 
veteran's claims folders have been returned to the Board, for 
appellate disposition.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by VA.

2.  The competent medical evidence of record does not 
demonstrate that the claimed disabilities that include 
uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis, and nephrotic syndrome, were 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care, or that they 
were proximately caused by an event not reasonably 
foreseeable.



CONCLUSION OF LAW

The criteria for disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for residuals of Interferon treatment 
(to include uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis, and nephrotic syndrome), claimed as 
having resulted from VA treatment, have not been met.  
38 U.S.C.A. § 1151  (West 2002); 38 C.F.R. § 3.361 (effective 
September 2, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he 
incurred additional disability (claimed as including 
uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis, and nephrotic syndrome) secondary 
to the Interferon treatment that he received from VA as part 
of a clinical research study starting in June 1997.  The 
veteran is seeking disability compensation benefits for the 
claimed disabilities under the provisions of 38 U.S.C.A. 
§ 1151.

Initial considerations regarding VA's re-defined duties to 
assist and notify

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  The VCAA 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  This new law also 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in the new law which require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

In the present case, the record shows that the RO has had an 
opportunity to consider the claim on appeal in light of the 
above-noted change in the law, and it is the Board's opinion 
that the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  In particular, the Board notes that, 
by virtue of the VCAA letters sent to the veteran in July 
2001 and October 2003, VA notified the veteran of the 
enactment of the VCAA, of the evidence and information he 
needs to submit in order to have a substantially complete 
application for VA benefits under Section 1151, of the 
divisions of responsibility between him and VA to 
furnish/obtain that evidence and information, and of the need 
for him to identify and tell VA about any additional 
evidence, pertinent to his appeal, that still needs to be 
secured and made part of the record.  VA also provided 
adequate notice to the veteran in regards to the specific 
criteria required by law for benefits under Section 1151 by 
means of the statement of the case issued in December 1999 
(specifically, see the first paragraph of the reasons and 
bases section, at p. 4, informing the veteran of the 
applicable requirement of fault/negligence or an event not 
reasonably foreseeable) and supplemental statements of the 
case (SSOCs) issued in April 2003 and April 2004.

The record further shows that VA has also sent to the 
veteran, since the onset of his appeal, a number of duty-to-
assist letters, to include those dated in July 1999, March 
2000, July 2001, November 2002, November 2003, and March 
2004, by means of which he has been kept apprised of the 
progress and status of his case and of his being ultimately 
responsible for furnishing the evidence and information 
necessary to substantiate his claim for benefits under 
Section 1151.
 
The veteran has reported private treatment for the claimed 
conditions from a number of medical care providers, and the 
record shows that the RO has made reasonable attempts to 
secure those records.  He has also sent to the Board, in 
separate mailings that were received in July and September 
2004, additional evidence to be considered in connection with 
his appeal.  Neither packet of evidence came accompanied by a 
waiver of the veteran's right for initial review by the RO.  
However, the Board notes that the newly received evidence 
mainly consists of duplicates of evidence that is already of 
record, as well as evidence of medical records reflecting 
medical treatment for the veteran's kidney-related 
difficulties.  There is also, in the packet of evidence 
received in July 2004, a June 2004 medical opinion rendered 
by Dr. M.F., a VA physician, essentially suggesting a nexus 
between both the hyperthyroidism and the nephrotic syndrome 
claimed by the veteran and his VA Interferon treatment.  
Because that statement clearly did not address the main 
question that needs to be answered in the present claim for 
benefits under Section 1151 (i.e., whether the claimed 
conditions were proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care, or whether they were proximately caused by an 
event not reasonably foreseeable), that piece of evidence is 
considered not material to the present appeal.  Accordingly, 
considering these specific circumstances, it is the Board's 
opinion that rendering a decision in this appeal at this 
point in time poses no risk of prejudice to the veteran 
because even if those additional pieces of evidence were 
secured, there would clearly still be no basis for awarding 
to the veteran the benefit he is seeking on appeal.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Assistance under the VCAA may also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d) (West 2002).  In the present 
case, the veteran underwent a VA examination in March 2003, 
at which time only electronic VA medical records were 
available, but not his claims folders.  The report of that 
medical examination is of record.  In September 2003, the 
veteran was re-examined by the same VA physician, who this 
time had the opportunity of performing an extensive review of 
the veteran's claims folders and associated medical files.  
The report of this most recent VA medical examination has 
been associated with the record as well.  Both reports have 
been considered by the Board in rendering the present 
decision.

The Board is cognizant of the case of Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), in which the Circuit Court held that VA cannot 
deny a claim without giving the claimant one year to submit 
the requested evidence or information.  Subsequently, the 
Veterans Benefits Act of 2003 was signed into law in December 
2003.  This law authorizes the VA to make a decision on a 
claim before the expiration of the period during which the 
veteran may submit any additional evidence necessary to 
substantiate his claim.  This change was made effective from 
November 9, 2000.  Veterans Benefits Act of 2003, P.L. 108-
183, § 701, 117 Stat. 2651 (Dec. 16 2003) (to be codified at 
38 U.S.C. § 5103).  In the present case, the veteran was 
specifically asked, in the October 2003 VCAA letter, to send 
any additional evidence necessary to substantiate his claim 
within one year from the date of the letter.  The veteran has 
had over a year since this letter was issued to submit 
additional evidence.  He has responded by submitting the 
evidence referred to earlier and by asking VA to obtain 
additional records, and this has been accomplished.  As such, 
there is no indication that further delaying adjudication of 
the veteran's appeal would serve his interests.

Finally, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) held in Pelegrini v. 
Principi (Pelegrini II ), 18 Vet. App. 112 (2004), that (1) 
the VCAA applies to cases pending before VA on November 9, 
2000, the date of VCAA's enactment, even if the initial 
agency of original jurisdiction (AOJ) decision was issued 
prior to that date, and that (2) VCAA notice must be given 
before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The Court recognized that 
cases initially adjudicated by the AOJ prior to VCAA 
enactment would not have pre-adjudicatory notice, but 
concluded that claimants have a right to VCAA content-
complying notice and proper subsequent VA process.  Id. at 
120.

In the present case, the initial adjudication in this appeal 
occurred prior to the enactment of the VCAA.  VCAA-compliant 
notice was given thereafter, in July 2001 and October 2003.  
Although that notice was not given prior to the first AOJ 
adjudication of the claim on appeal, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement in the pre-VCAA adjudication was harmless error.  
In that regard, the notice was provided by the RO prior to 
issuance of the April 2004 SSOC, and prior to the transfer of 
the veteran's case back to the Board.  Moreover, the Board 
finds that the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as explained in more detail above.  See Pelegrini 
II.  The Board is satisfied that the veteran has had ample 
notice of the types of evidence that would support his claim 
and that he has had ample opportunity to present evidence and 
argument in support of his appeal.  Clearly, the purpose of 
the VCAA notice requirements has not been nullified.  
Therefore, there is no indication that the Board's present 
review of the claim will result in any prejudice to him.  See 
Bernard, supra.

For the reasons set forth above, the Board finds that all 
evidence necessary for an equitable disposition of the matter 
on appeal has been obtained and developed by VA.  The appeal 
is ready to be considered on the merits.


Factual background

A review of the record reveals that the veteran was diagnosed 
with Hepatitis C in October 1992.  VA medical records dated 
as early as April 1994 and December 1995 reveal, 
respectively, that the veteran was "hypertensive" and that 
he had uncontrolled hypertension.

In June 1997, the veteran agreed to participate in a VA 
clinical research study designed for patients diagnosed with 
Hepatitis C that required his being administered the 
medication Interferon for a 52-week period.  That month the 
veteran signed a VA Research Consent Form, which explained 
the purpose of the study and the required procedures, and 
listed the most frequent known side effects of receiving 
Interferon treatment such as flu-like symptoms including 
fever, headaches, muscle aches, chills, weakness and joint 
pain, as well as depression, nausea, hair loss, low blood 
count, and thyroid problems.  By signing the document, the 
veteran acknowledged that he had read the form, that the 
study, including its risks or discomforts, as well as 
possible benefits, had been explained to him, and that all 
his questions had been answered.  By doing so, he further 
acknowledged that he understood his rights as a research 
subject and that he had voluntarily consented to participate 
in the study.

Subsequent medical records in the file reveal medical 
findings that include an assessment of mild hyperthyroidism, 
secondary to Interferon use, and nephrotic syndrome (VA 
outpatient record dated January 1998); diagnostic impressions 
of nephrotic-range proteinuria/chronic renal insufficiency 
and hyperthyroidism secondary to Interferon (private medical 
record from Dr. R.S.B., dated in February 1998); an 
impression of renal failure, with nephrotic syndrome, by 
history (private medical record from Foothill Presbyterian 
Hospital, dated in April 1998); and an impression of 
thyromegaly, with hyperthyroidism (private medical record 
from Huntington Hospital, dated in October 1998).

Records from Dr. V.L.B., a private medical internist, dated 
between May 1998 and February 1999 show diagnoses of dormant 
Hepatitis C, nephrotic syndrome, chronic renal insufficiency, 
active hyperthyroidism, and hypertension under control.  
There is also in the record a February 1999 statement from 
the veteran's private nephrologist, Dr. R.S.B., noting that a 
diagnosis of renal failure was rendered "over a year ago," 
that a renal biopsy revealed hypertensive nephrosclerosis, 
that it had taken several months to bring the veteran's blood 
pressure to acceptable values, and that it was quite 
important that the veteran's blood pressure remain under 
control to prevent further damage to his kidneys.

At the April 2001 TBH, the veteran stated that, having been 
diagnosed with Hepatitis C in 1992, he enrolled on a VA 
research protocol program in June 1996 that required the 
administration of the drug Interferon.  He signed a consent 
form prior to entering the research program.  He acknowledged 
that, prior to signing the consent form, he was advised "of 
some of the side effects" of taking this drug, including 
flu-like symptoms, possible thyroid abnormalities, and weight 
loss, but stated that he was not advised of any potential 
"major" side effects.  He stated that, in December 1997, 
approximately six months after having started the treatment, 
he was diagnosed with renal failure/insufficiency and 
hyperthyroidism, and that the uncontrolled hypertension 
"didn't start until ... January and February of '98."  
Currently, he said that he was "stable" and that his 
kidneys were not bleeding anymore, but that he had been told 
that his "condition" was most likely permanent.  The 
"condition" had affected his work in that he had absolutely 
no stamina or strength and was now limited to working part 
time.  The veteran characterized his current renal condition 
as "precarious," with "a 48 percent kidney function at 
this time."  In responding to questions from the undersigned 
Veterans Law Judge, the veteran reiterated that he was never 
advised of the potential renal damage from Interferon.  He 
also indicated that he had his last shot of Interferon in 
January 1998, and responded in the affirmative when asked if 
there was a medical opinion in his record linking the damage 
to the kidneys to the administration of Interferon.  He also 
acknowledged, however, that the actual label of the bottle of 
Interferon (from which he read at the hearing) warns about 
potential low levels of albumin protein in the urine, cysts, 
dysuria, incontinence, increased BUN, renal insufficiency, 
and urinary tract infections in five percent of patients with 
chronic hepatitis. 

Private medical records from Dr. R.S.B. dated in September 
2000, June 2001, 
January, May and September 2002, and February, June and 
October 2003 essentially reveal assessments of focal 
segmental glomerulosclerosis and essential hypertension, 
under control.

On VA medical examination in March 2003, the examiner noted 
at the outset, as indicated earlier, that "[n]o C-file was 
provided for review," but that he had nevertheless reviewed 
electronic medical records of care provided to the veteran by 
VA.  His review of the available medical evidence revealed 
that the veteran had been diagnosed with Hepatitis C in the 
past and that he had also been diagnosed, several years after 
that initial diagnosis, with hyperthyroidism, nephrotic 
syndrome, hypertension, and chronic renal insufficiency.  The 
veteran was claiming that these conditions were secondary to 
Interferon treatment given by VA for his Hepatitis C.  The 
examiner offered the following opinion and diagnosis:

OPINION & RATIONALE:

Interferon therapy has been associated 
with hyperthyroidism, possibly secondary 
to stimulation of autoimmune reaction vs. 
thyroid microsomal antigen, thyroglobulin 
or thyroid receptors.  This gentleman is 
HYPOthyroid, but this is after thyroid 
ablation by radioactive iodine, and is 
reportedly clinically euthyroid now with 
replacement therapy, thus there is no 
current associated disability.  
[Parenthetically, and for 
illustrative/clarification purposes only, 
the Board notes that the term 
"euthyroid" means having normal thyroid 
gland function.  DORLANDS ILLUSTRATED 
MEDICAL DICTIONARY 588 (28TH ed. 1994.]  
There are no reports of adverse effects 
involving high blood pressure.  In fact, 
HYPOtension was observed i[n] some 
patients on Interferon therapy.  There 
are no reported pathologic effects 
involving [the] renal system including 
renal insufficiency, nephrosis or 
nephrotic syndrome.  No relationship 
between interferon usage and 
hypertension, or any adverse renal 
condition are found on literature review.

Since there is no electronic record of 
interferon usage found on my review, I 
cannot answer the question [of whether] 
there was carelessness, negligence, lack 
of proper skills, or error in judgement 
or similar instance of fault on the part 
of the VA clinicians.  While interferon 
use remains one of the primary 
therapeutic options for chronic hepatitis 
C, and hyperthyroidism was a medication 
side-effect reasonably anticipated in 
recipients of interferon, again, the lack 
of documentation that interferon was 
prescribed, would make any answer I might 
provide speculative, at best.

DIAGNOSIS:

1.  Historical (undocumented in 
electronic VA medical records) interferon 
administration with hyperthyroidism as 
likely as not secondary to interferon 
use.  It should be documented that the 
veteran actually received interferon thru 
VA, as I was unable to document this.

2.  No apparent causal nexus between 
interferon administration and 
hypothyroidism, hypertension, or any 
renal disorder.

NOTE:  The veteran appears to be 
clinically euthyroid at this point in 
time, thus there is no current 
associated disability.
 
On VA re-examination in September 2003, the examiner noted at 
the outset that this time he had been able to perform an 
extensive review of the evidence in the C-file, and that he 
had also reviewed once again associated copies of medical 
care records and the American Hospital Formulary Service 
compendium on therapeutic agents in common use.  
[Parenthetically, the Board notes that the American Hospital 
Formulary Service compendium, also known as the AHFS Drug 
Information compendium, is a well-known publication amongst 
medical professionals.  This compendium, which the American 
Society of Health-System Pharmacists in Bethesda, Maryland, 
has been publishing since 1959, contains information from 
medical literature and expert advice from medical scientists, 
physicians, pharmacists, pharmacologists, and other 
professionally-qualified physicians on thousands of 
individual drug products, for which it provides information 
about drug interactions, adverse reactions, toxicity, 
therapeutic perspective, contraindications, and more.]  The 
VA examiner, who according to the record is the Chief of 
Administrative Medicine of the West Los Angeles VA Medical 
Center, also asked at the outset that the veteran be assured 
that the examiner "would never release a report of this 
nature without reviewing available clinical information 
covering the agent(s) in question."

On review of the medical evidence of record, the VA examiner 
noted that he uncovered evidence of hyperthyroidism in 
laboratory studies performed on the veteran prior to his 
participation in the study.  Specifically, he noted that he 
located a laboratory report covering a laboratory study of 
thyroid function performed on or about April 4, 1997, which 
showed a markedly low Thyroid Stimulating Hormone level 
(0.035, with normal ranging from 132 - 5).  Although the T4 
level was low normal on that same date, this represented, 
according to the VA examiner, clear evidence of clinical 
hyperthyroidism.  He also located several instances of 
clinical hypertension prior to the veteran's participation in 
the study (specifically, blood pressure readings of 148/100 
on March 14, 1996, and 136/92 on March 28, 1996).  The 
examiner noted that the most current blood pressure 
determinations showed 130/84 on July 8, 2003, 137/85 on March 
27, 2003, and 126/81 on February 5, 2003, that these readings 
were normotensive in nature, and that they offered contrary 
evidence to the veteran's claim of uncontrolled hypertension.

The examiner further stated that there was no evidence of 
nephrotic syndrome in his review of current and recent labs 
and healthcare visits.  He explained that a nephrotic 
syndrome diagnosis requires urine protein excretion levels 
greater than 3.5 grams per 1.73 meters of surface over a 24-
hour period, hypoalbuminemia (which he defined as albumin 
concentration of less than 3 grams/dL), and a clinical 
finding of peripheral edema.  On January 31, 2003, there was 
trace proteinuria on urinalysis.  On July 31, 2001, there was 
>300 mg/dL of protein on urinalysis, and on October 16, 2000, 
there was no protein found on urinalysis.  None of these 
readings, the examiner opined, would equate to significant 
proteinuria over a 24-hour period.  Finally, on clinical 
exams dated July 8, 2003, and March 27, 2003, no peripheral 
edema was found.  The examiner reasoned that these facts 
taken together militated against any accurate diagnosis of 
nephrotic syndrome.

Regarding the veteran's claim for benefits for "renal 
insufficiency," the examiner stated that "renal 
insufficiency" is not a diagnosis and that, while it might 
be considered to be a functional diagnosis, it is an archaic 
term that bears little clinical significance.  This term, he 
explained, is used to describe individuals with gradually 
declining renal function.  Markers of declining renal 
function would include increased creatinine and blood urea 
nitrogen (BUN) concentration.  In this regard, the examiner 
noted that, on October 16, 2000, the veteran had a BUN 
concentration level of 22.  On January 31, 2001, his BUN and 
creatinine levels were 24 and 2.2, respectively.  On January 
31, 2003, creatinine was 2.1, and on March 12, 2003, BUN and 
creatinine levels were 24 and 2.1, respectively.  The 
examiner stated that a normal BUN concentration range is 
between 5 and 25, and that a normal range for creatinine is 
between .5 and 1.4.  Based on this, he stated that the 
veteran's current and past labs, taken in toto, did suggest a 
very gradual decline in renal function but that, however, he 
found no clinical evidence for the myriad additional symptoms 
associated with chronic renal disease (failure), which he 
said is generally thought to be an irreversible phenomenon.  
The examiner said that when chronic renal failure is found, 
it is most often due to either diabetes or hypertension and 
that the veteran carried none of the diagnoses typically 
associated with chronic renal failure, which include primary 
or secondary glomerulonephropathies, nephritis, obstructive 
uropathies, nephrosclerosis, or renal artery stenosis.  
However, since the term "nephrosis" literally means "a 
condition of the kidneys," the examiner opined that "it is 
fair to say that [the veteran] has a nephrosis, albeit a non-
disabling nephrosis." He further stated that evidence of 
acute renal failure, or need for dialysis, would certainly 
constitute the end point of any nephrosis, but that the 
veteran had no clinical evidence of either of these 
conditions.

Finally, the examiner stated that, "in careful review of the 
study protocol, I found no evidence of clinician 
carelessness, negligence, lack of proper skills, or error in 
judgement."    He also provided the following diagnosis and 
comment:

DIAGNOSIS:

1.  Recorded participation in an Alpha 
Interferon 2b study.

2.  Clinically euthyroid, sp chemical 
thyroid ablation, secondary to 
hyperthyroidism, which on further review 
was present prior to the veteran's 
participation in the clinical study.

3.  No evidence of clinical carelessness, 
negligence, lack of proper skills or 
error in judgement.

4.  Evidence of hypertension predating 
veteran's participation in the clinical 
study.  (NOTE:  VETERAN IS NORMOTENSIVE 
CURRENTLY) with no evidence of 
uncontrolled hypertension.  [Again, 
parenthetically and for 
illustrative/clarification purposes only, 
the Board notes that the term 
"normotensive" refers to an individual 
with normal blood pressure.  DORLANDS, 
Id, at p. 1151.]

5.  No evidence of nephrotic syndrome.

6.  Possible evidence of early chronic 
renal failure, which, at this date, is 
clearly not disabling, and which is as 
likely as not secondary to the veteran's 
hypertension (in the absence of clinical 
findings of any of the listed 
diseases/conditions which are thought to 
predispose chronic renal failure).

COMMENT:  Adjudicators may note my 
reversal on the issue of causation of the 
veteran's thyroid condition.  In the face 
of the markedly low Thyroid Stimulating 
Hormone levels pre-dating veteran's 
participation in the clinical study, it 
is less likely than not that the 
veteran's current and non-disabling 
thyroid condition is causally related to 
participation in the clinical study.

Finally, as noted earlier, there is also in the record a June 
2004 medical opinion from Dr. M.F., a VA physician.  This 
medical opinion reads as follows:

I write this letter in reference to your 
letter to [the veteran], in which you 
explained the reasons he was denied 
compensation under 38 U.S.C.A. § 1151 for 
residuals of treatment with interferon 
for Hepatitis C.  A careful study of the 
chart reveals that both hyperthyroidism 
and proteinuria (Nephrotic Syndrome) 
occurred after treatment with interferon.  
As a matter of fact in the 
Gastrointestinal note dated December 29, 
1997, the author establishes 
hyperthyroidism as secondary to 
interferon treatment.  Subsequent to 
treatment with interferon the proteinuria 
was detected as early as July 11, 1997 
and increased creatinine of 2.0 mg/dl as 
early as September 9, 1997.  While this 
is not a legal claim for malpractice, we 
cannot deny the relationship of the 
treatment with interferon with the onset 
of both hyperthyroidism and the 
nephroitic [sic] syndrome.

Analysis of the veteran's claim for compensation under 38 
U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or  surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (effective September 2, 
2004).  

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(effective September 2, 2004).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2) 
(effective September 2, 2004).  Additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical 
or surgical treatment, or examination.  38 C.F.R. § 
3.361(c)(3) (effective September 2, 2004).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d) (effective September 2, 2004).  To establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, the veteran's representative's 
informed consent.  38 C.F.R. § 3.361(d)(1) (effective 
September 2, 2004).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) 
(effective September 2, 2004).

The law applicable to the veteran's claim has undergone 
changes in interpretation and substantive changes in recent 
years.  Specifically, it is noted that, effective for claims 
filed on or after October 1, 1997, 38 U.S.C.A. § 1151 now 
precludes awarding benefits in the absence of evidence of VA 
negligence or an unforeseen event.  See Pub. L. No. 104-204, 
§ 422(a), 110 Stat. 2926 (1996); see also VAOPGCPREC 40-97; 
63 Fed. Reg. 31263 (1998); as well as the above-cited current 
version of 38 C.F.R. § 3.361 (in effect since September 2, 
2004, but applicable to all claims filed on or after October 
1, 1997).  In the present case, the veteran's claim for 
benefits under Section 1151 was filed in May 1999.  Evidence 
of an unforeseen event or evidence of VA negligence is 
therefore required for this claim to be granted.

Based on a review of the evidence of the record, and in light 
of the governing legal authority, the Board must conclude 
that entitlement to compensation pursuant to the provisions 
of 38 U.S.C.A. § 1151 for residuals of Interferon treatment 
(to include uncontrolled hypertension, hyperthyroidism, renal 
insufficiency, nephrosis, and nephrotic syndrome), for 
disability claimed to have resulted from treatment received 
at a VA medical facility, is not warranted.  

In this regard, the objective competent evidence of record, 
as reflected by the VA expert's medical opinions in March and 
September 2003, hypertension predated the administration of 
Interferon that started in June 1997 and did not increase in 
severity due to the Interferon treatment.  The opining 
physician noted that "[n]o relationship between interferon 
usage and hypertension . . . found on literature review."  
In fact, the objective, competent evidence of record reveals 
that the veteran is currently normotensive and that there is 
no evidence of the veteran currently has hypertension, let 
alone uncontrolled hypertension.  

Regarding the hyperthyroidism, the VA expert who examined the 
veteran in March and September 2003 has opined that that 
condition predated the June 1997 course of treatment.  The 
record, including the expert medical opinion, does not 
demonstrate that, assuming this disorder predated the 
treatment, there was a permanent worsening of this condition 
beyond its natural progress.  In this regard it is noted that 
the veteran is currently euthyroid.  Hence, it is concluded 
that it is less likely than not that VA treatment resulted in 
additional disability with respect to a thyroid condition.  

More importantly, the evidence shows that that the veteran 
was duly informed that thyroid problems were among the 
foreseeable risks of this course of treatment and that he 
knowingly gave his informed consent to participate in the 
treatment regimen.  There is no medical or other competent 
evidence reflecting that a thyroid disorder was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing medical treatment.  

In regards to the veteran's allegation of having renal 
insufficiency, the VA expert has explained that that is not a 
diagnosis, but rather an archaic functional diagnosis with 
"little clinical significance."  In regards to the 
allegation of nephrotic syndrome, the VA expert has opined 
that there is no evidence of such a diagnosis being currently 
manifested, and in regards to the allegation of a nephrosis 
condition, he has stated that while, technically, the veteran 
does have a condition of the kidneys, that condition, which 
by definition could be labeled "nephrosis," is non 
disabling.  In any event, the VA expert noted that there 
currently is some evidence of decreased kidney function, 
regardless of its etiology.  Again, the evidence shows that 
that the veteran was duly informed that certain kidney 
problems were among the foreseeable risks of this course of 
treatment and that he knowingly gave his informed consent to 
participate in the treatment regimen.  There is no medical or 
other competent evidence reflecting that a kidney disorder 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment.  

We conclude that the findings and opinions offered by the VA 
medical expert were based on examination and, review of 
pertinent medical records and in the September 2003 
examination, the records contained in the claims folder, and 
apparently review of medical literature and are consistent 
with the competent evidence of record.  We therefore accord 
these opinions great probative value.

In this regard, the VA expert who examined the veteran in 
March and September 2003 specifically opined, pursuant to his 
examination of the veteran and extensive review of his 
medical records, that he found no evidence of clinician 
carelessness, negligence, lack of proper skills, or error in 
judgement in this case.  Additionally, there is no objective 
evidence of record indicating that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider and the veteran has not argued, nor the record 
shows, that the VA treatment was administered without his 
informed consent.  It is not shown either that the alleged 
additional disabilities should be considered events not 
reasonably foreseeable, particularly in light of the fact 
that the veteran was warned, in the consent form that he 
signed in June 1997, and in the literature from which he read 
at the April 2001 hearing, about the potential consequences 
of taking Interferon, which included possible thyroid 
abnormalities, low levels of albumin protein in the urine, 
cysts, dysuria, incontinence, increased BUN, renal 
insufficiency, and urinary tract infections.  The claimed 
conditions were clearly considered an ordinary risk of the 
treatment provided.  As such, they cannot be characterized as 
events "not reasonably foreseeable."

The Board acknowledges the statements subscribed by Dr. 
R.S.B. and Dr. V.L.B. in February 1999, commenting on the 
veteran's renal and blood pressure difficulties at the time, 
allegedly secondary to Interferon treatment, as well as the 
more recent statement from Dr. M.F., issued in June 2004, 
essentially linking the treatment with Interferon with the 
onset of both hyperthyroidism and the nephrotic syndrome.  
However, even assuming their conclusions as to causation are 
correct, their opinions do not address the core question in 
this matter, i.e., whether it is at least as likely as not 
that the claimed disabilities of uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome, were proximately caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
medical care, or that they were proximately caused by an 
event not reasonably foreseeable.  That question was 
thoroughly addressed, and unambiguously answered in the 
negative by the VA physician expert in his report of 
September 2003.  It also is noted that, as to causation, 
because of the VA expert's clearly thorough review of all the 
evidence of record and examination, his medical opinion of 
September 2003 constitutes the most probative evidence of 
record on the question of a medical relationship between the 
administration of Interferon by VA and the claimed 
disabilities.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).

In sum, there is simply no competent medical evidence in the 
record establishing that any of the claimed disabilities, is 
the proximate result of VA negligence, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or that they were proximately caused by an 
event not reasonably foreseeable.  The Board has certainly 
considered the veteran's assertions that VA was at fault for 
the alleged consequences of his Interferon treatment.  
However, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge).  
It is further noted that it has been held that the Board 
cannot exercise its own independent judgment on medical 
matters.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record 
militates against the veteran's claim for compensation under 
the provisions of 38 U.S.C.A. § 1151.  The claim on appeal 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of Interferon 
treatment (to include uncontrolled hypertension, 
hyperthyroidism, renal insufficiency, nephrosis, and 
nephrotic syndrome), under the provisions of 38 U.S.C.A. 
§ 1151, for disability claimed to have resulted from 
treatment received at a VA medical facility, is denied.


	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


